Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 1 of 35




                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                        FORT LAUDERDALE DIVISION


  RICKY ESPINAL, on behalf of himself CIVIL COMPLAINT
  and all others similarly situated,

  Plaintiff,                                  CASE NO. 0:21-cv-61419

  v.
                                              DEMAND FOR JURY TRIAL
  MIDLAND CREDIT MANAGEMENT,
  INC.,

  Defendant.

                            CLASS ACTION COMPLAINT

       NOW COMES Plaintiff RICKY ESPINAL (“Plaintiff”), by and through his

 undersigned counsel, and submits the following claims against Defendant

 pursuant to Fair Debt Collection Practices Act (“FDCPA”):

                          I. Jurisdiction, Parties and Venue

        1.     Congress enacted the FDCPA “to eliminate abusive debt collection

 practices by debt collectors” and “to protect consumers against debt collection

 abuses.” 15 U.S.C. § 1692(e).

        2.     Subject matter jurisdiction is conferred upon this Court by Section

 1692k(d) of the FDCPA as well as 28 U.S.C. §§1331 and 1337, as the action

 arises under the laws of the United States.

        3.     Plaintiff RICKY ESPINAL is a citizen of the State of Florida and

 resides in this judicial district.

        4.     Defendant MIDLAND CREDIT MANAGEMENT, INC. (“MCM” or

 “Defendant”), is a California based debt collector and otherwise licensed to collect
                                          1
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 2 of 35




 debts within the State of Florida. MCM can be served at its headquarters at 350

 Camino de la Reina, Suite 300, San Diego, California 92108.

       5.    Venue is proper pursuant to 28 U.S.C. §1391 because Defendant

 conducts substantial debt collection business in this judicial district.

                             II. Summary of the FDCPA

       6.    Section 1692 of the FDCPA contains “Congressional findings” and a

 “declaration of purpose”.

       7.    Section 1692 states as follows:

             (a) Abusive practices
             There is abundant evidence of the use of abusive, deceptive,
             and unfair debt collection practices by many debt collectors.
             Abusive debt collection practices contribute to the number of
             personal bankruptcies, to marital instability, to the loss of
             jobs, and to invasions of individual privacy.
             (b) Inadequacy of laws
             Existing laws and procedures for redressing these injuries
             are inadequate to protect consumers.
             (c) Available non-abusive collection methods
             Means other than misrepresentation or other
             abusive debt collection practices are available for the
             effective collection of debts.
             (d) Interstate commerce
             Abusive debt collection practices are carried on to a
             substantial extent in interstate commerce and through
             means and instrumentalities of such commerce. Even where
             abusive debt collection practices are purely intrastate in
             character, they nevertheless directly affect interstate
             commerce.
             (e) Purposes
             It is the purpose of this subchapter to eliminate
             abusive debt collection practices by debt collectors, to insure
             that those debt collectors who refrain from using

                                         2
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 3 of 35




              abusive debt collection practices are not competitively
              disadvantaged, and to promote consistent State action to
              protect consumers against debt collection abuses.

 See, 15 U.S.C. § 1692.

       8.     One purpose of the FDCPA was to address “the use of abusive,

 deceptive, and unfair debt collection practices by many debt collectors.” 15

 U.S.C. § 1692(a).

       9.     In enacting the FDCPA, Congress determined that “[a]busive debt

 collection practices contribute to” societal harms, including increasing “the

 number of personal bankruptcies,” “marital instability,” “the loss of jobs,” and

 “invasions of individual privacy.” 15 U.S.C. § 1692(a).

       10.    Congress determined that “[e]xisting laws … are inadequate to

 protect consumers” and that “[m]eans other misrepresentation or other abusive

 debt collection practices are available for the effective collection of debts.” 15

 U.S.C. §§ 1692(b)-(c).

       11.    The FDCPA provides that “[m]eans other than misrepresentation or

 other abusive debt collection practices are available for the effective collection of

 debts.” 15 U.S.C. § 1692(c).

       12.    Congress enacted the FDCPA to protect ethical debt collectors from

 being competitively disadvantaged by debt collectors who do not abide by the

 prohibitions set forth by the FDCPA. 15 U.S.C. § 1692(e).

       13.    The FDCPA's statutory findings explicitly identify "invasions of

 individual privacy" as one of the harms against which the statute is directed. 15

 U.S.C. § 1692(a).

                                          3
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 4 of 35




                         III. Defendant’s Collection Activities

          14.   MCM’s principal purpose is the collection of past-due and defaulted

 debts owed by natural persons to others where the debts were incurred primarily

 for personal, family or household purposes. MCM uses the mails, telephone, the

 internet and other instruments of interstate commerce to collect consumer

 debts.

          15.   MCM has acted as a “debt collector” as this term is defined by §

 1692a(6) of the FDCPA by causing form collection letters to be sent to Plaintiff’s

 residential address in this district to collect monies purportedly incurred in

 relation to certain credit cards issued to Plaintiff by Credit One Bank, N.A. and

 Citibank, N.A. (hereafter the “Subject Debts”).

          16.   Plaintiff is a “consumer” as defined by § 1692a(3) of the FDCPA

 because MCM regarded Plaintiff as being a natural person obligated or allegedly

 obligated to owe money incurred for personal and household expenses with

 regard to the Subject Debts.

          17.   Plaintiff intended to pay off the Subject Debts with the original

 creditors of the Subject Debts, but financial circumstances prevented Plaintiff

 from paying off the Subject Debts.

          18.   Each of Subject Debts meet the statutory definition of “debt” (as

 defined by § 1692a(5) of the FDCPA) because Defendant regarded the Subject

 Debts as obligations to pay money to Defendant arising out of a transaction in

 which the money, property, or services were incurred for personal, family, or

 household purposes.


                                          4
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 5 of 35




       19.    With regard to each collection letter sent to Plaintiff in an attempt to

 collect the Subject Debts, MCM used a third-party vendor to mail the collection

 letters to Plaintiff’s address in this judicial district (hereafter “MCM’s Collection

 Letters” or “Collection Letters”).

       20.    As detailed below, MCM used a third-party mail vendor to mail

 form/template collection letters to Plaintiff where the letters were mailed to

 Plaintiff in an attempt to collection the Subject Debts.

       21.    MCM’s use of third-party mail vendor to mail MCM’s Collection

 Letters violated Section 1692c(b) of the FDCPA as MCM’s use of a letter vendor

 improperly disclosed Plaintiff’s status as a debtor to the third-party vendor in

 contravention of Plaintiff’s rights to privacy that is recognized by the FDCPA.

       22.    MCM’s Collection Letters claimed that MCM was entitled to seek

 compensation from Plaintiff in relation to the Subject Debts.

       23.    MCM’s Collection Letters were an attempt to collect the Subject

 Debts.

       24.    Section 1692a(2) defines the term “communication” to mean “the

 conveying of information regarding a debt directly or indirectly to any person

 through any medium.” MCM’s Collection Letters were a “communication” as

 defined by § 1692a(2) of the FDCPA because the Collection Letters were a means

 of conveying information regarding the Subject Debts.

       25.    MCM’s     Collection    Letters   meet   the   statutory   definition   of

 “communication” (as defined by § 1692a(5) of the FDCPA) because MCM’s

 Collection Letters were each a means for the conveying of information regarding


                                            5
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 6 of 35




 the Subject Debts where MCM communicated the existence of the Subject Debts

 to MCM’s letter vendor when MCM transmitted Plaintiff’s personal information,

 including the amount of the debt, MCM account numbers and the account

 numbers of the original creditor, to MCM’s third-party letter vendor.

          26.   In addition to using a third-party vendor to mail MCM’s Collection

 Letters, certain envelopes that were used to mail MCM’s Collection Letters were

 marked with the words “TIME SENSITIVE DOCUMENT” and “Extremely

 Urgent” in violation of Section 1692f(8) of the FDCPA, which prohibits debt

 collectors from “using any language or symbol, other than the debt collector’s

 address, on any envelope when communicating with a consumer by use of the

 mails or by telegram[.]”

          27.   MCM’s marking of envelopes with the words “TIME SENSITIVE

 DOCUMENT” and “Extremely Urgent” also violated Section 1692e of the FDCPA

 which states that “[a] debt collector may not use any false, deceptive, or

 misleading representation or means in connection with the collection of any

 debt.”

          28.   In particular, as detailed below, MCM’s marking of envelopes with

 the words “TIME SENSITIVE DOCUMENT” and “Extremely Urgent” also

 violated Section 1692e(2)(A) of the FDCPA, which prohibits debt collectors from

 making a “false representation of . . . the character, amount or legal status of

 any debt” during the collection of any consumer debt.

          29.   As discussed below, MCM’s marking of envelopes with the words

 “TIME SENSITIVE DOCUMENT” and “Extremely Urgent” also violated Section


                                          6
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 7 of 35




 1692e(10), which prohibits debt collectors from using “any false representation

 or deceptive means to collect or attempt to collect any debt or to obtain

 information concerning a consumer.”

       30.    As discussed below, MCM’s marking of envelopes with the words

 “TIME SENSITIVE DOCUMENT” and “Extremely Urgent” also violated Section

 1692f of the FDCPA which provides that “[a] debt collector may not use unfair or

 unconscionable means to collect or attempt to collect any debt.”

             COUNT I - Class Action Based Violations of § 1692c(b)
       31.    Plaintiff, RICKY ESPINAL, repeats and re-alleges Paragraphs 14-30

 as though fully set forth.

       32.    MCM used a third-party vendor to mail MCM’s Collection Letters to

 Plaintiff as well as other similarly formatted Collection Letters to other Florida

 consumers with addresses within this Judicial District.

       33.    In using a form/template collection letter to generate MCM’s

 Collection Letters, MCM caused Plaintiff’s name, address, the name of the

 creditor, the amount owed, the so-called “transaction date”, the account number

 for the creditor, and MCM’s reference number to be inserted into form/template

 collection letter.

       34.    MCM’s     operating    system/software       involves   sending    a

 debtor/consumer’s demographic information, as well as the existence and the

 amount of the debt, to MCM’s third-party letter vendor for the purpose of causing

 the letter vendor to merge this information into letter templates that MCM uses

 to collect consumer debts.


                                         7
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 8 of 35




       35.    Plaintiff did not consent to MCM communicating Plaintiff’s personal

 information and Plaintiff’s status as an alleged debtor with MCM’s letter vendor.

       36.    Sharing personal information of a consumer with third-parties

 violates Section 1692c(b) of the FDCPA. See, Hunstein v. Preferred Collection and

 Management Services, Inc., 994 F.3d 1341 (11th Cir. April 21, 2021).

       37.    Section 1692c(b) of the FDCPA, titled “Communication with third

 parties,” with very limited exceptions, prohibits debt collectors from disclosing

 to third-parties that a “consumer” is obligated to pay debt to a creditor

 communicated to third-parties without consent of the consumer. See, Hunstein

 v. Preferred Collection & Mgmt. Servs., 994 F.3d 1341, 2021 U.S. App. LEXIS

 11648 (11th Cir. 2021).

       38.    Section 1692c(b), entitled “Communication with third parties,”

 states as follows:

          Except as provided in section 1692b of this title, without the prior
          consent of the consumer given directly to the debt collector, ... a
          debt collector may not communicate, in connection with the
          collection of any debt, with any person other than the consumer,
          his attorney, a consumer reporting agency if otherwise permitted
          by law, the creditor, the attorney of the creditor, or the attorney
          of the debt collector.

 15 U.S.C. § 1692c(b) (emphasis supplied).


       39.    Section 1692b provides as follows:

       Any debt collector communicating with any person other than the
       consumer for the purpose of acquiring location information about the
       consumer shall—
            (1) identify himself, state that he is confirming or correcting
            location information concerning the consumer, and, only if
            expressly requested, identify his employer;

                                         8
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 9 of 35




             (2) not state that such consumer owes any debt;
             (3) not communicate with any such person more than once
             unless requested to do so by such person or unless the debt
             collector reasonably believes that the earlier response of such
             person is erroneous or incomplete and that such person now
             has correct or complete location information;
             (4) not communicate by post card;
             (5) not use any language or symbol on any envelope or in the
             contents of any communication effected by the mails or
             telegram that indicates that the debt collector is in the debt
             collection business or that the communication relates to the
             collection of a debt; and
             (6) after the debt collector knows the consumer is represented
             by an attorney with regard to the Subject Debts and has
             knowledge of, or can readily ascertain, such attorney’s name
             and address, not communicate with any person other than
             that attorney, unless the attorney fails to respond within a
             reasonable period of time to communication from the debt
             collector.

 15 U.S.C. § 1692b.


       40.   Section 1692b relates to the manner in which a debt collector may

 lawfully communicate "with any person other than the consumer for the purpose

 of acquiring location information." 15 U.S.C. § 1692b (emphasis supplied).

       41.   Section 1692a(7) defines the term “location information” to mean “a

 consumer’s place of abode and his telephone number at such place, or his place

 of employment”.

       42.   Defendant’s transmission of Plaintiff’s personal information and

 Plaintiff’s status as a debtor to Defendant’s letter vendor did not constitute an

 attempt to obtain “location information” related to Plaintiff.

       43.    “[I]nvasions of personal privacy have been regarded as a valid basis

 for tort suits in American courts.” Hunstein, 2021 U.S. App. LEXIS 11648 at *8


                                          9
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 10 of 35




  (citing Pavesich v. New England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905);

  Munden v. Harris, 153 Mo. App. 652, 134 S.W. 1076 (1911); Kunz v. Allen, 102

  Kan. 883, 172 P. 532 (1918)).

        44.    “[T]he existence of a right of privacy is now recognized in the great

  majority of the American jurisdictions that have considered the question." Id.

  (quoting Restatement (Second) of Torts § 652A cmt. a. (Am. Law Inst. 1977)).

        45.   “[T]he term ‘invasion of privacy’ comprises an identifiable family of

  common-law torts—including, most relevantly here, ‘public disclosure of private

  facts.’ Invasion of Privacy, Black's Law Dictionary 952 (10th ed. 2014).” Id. at *8-

  *9.

        46.   “It is hornbook law that ‘[o]ne who gives publicity to a matter

  concerning the private life of another is subject to liability to the other for

  invasion of his privacy, if the matter publicized is of a kind that (a) would be

  highly offensive to a reasonable person, and (b) is not of legitimate concern to

  the public.’ Restatement (Second) of Torts § 652D (1977).” Id. at *9.

        47.   “[T]he Supreme Court itself has recognized ‘the individual interest in

  avoiding disclosure of personal matters’ and has recognized that ‘both the

  common law and the literal understandings of privacy encompass the

  individual's control of information concerning his or her person.’” Id. (quoting

  United States Dep't of Justice v. Reporters Comm. for Freedom of the Press, 489

  U.S. 749, 763, 109 S. Ct. 1468, 103 L. Ed. 2d 774 (1989) (citation and quotation

  marks omitted)).




                                           10
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 11 of 35




          48.   The tort of “invasion of privacy” comprises an identifiable family of

  common-law torts—including, most relevantly here, “public disclosure of private

  facts.” INVASION   OF   PRIVACY, BLACK’S LAW DICTIONARY 952 (10th ed. 2014). It is

  hornbook law that “[o]ne who gives publicity to a matter concerning the private

  life of another is subject to liability to the other for invasion of his privacy, if the

  matter publicized is of a kind that (a) would be highly offensive to a reasonable

  person, and (b) is not of legitimate concern to the public.” RESTATEMENT (SECOND)

  OF   TORTS § 652D (1977). See also, 77 C.J.S. RIGHT OF PRIVACY AND PUBLICITY § 32;

  62A AM. JUR. 2D PRIVACY § 79.

          49.   As discussed above and below, Defendant violated Section 1692c(b)

  when it used a third-party vendor to mail MCM’s Collection Letters to Plaintiff in

  an attempt to collect the Subject Debts.

          50.   Defendant violated Section 1692c(b) when it used a third-party

  vendor to mail the MCM’s Collection Letters to Plaintiff because by using a third-

  party vendor to mail out the letters, Defendant disclosed Plaintiff’s personal

  contact information and information identifying the Subject Debts to Defendant’s

  letter vendor.

          51.   MCM’s transmittal of Plaintiff’s personal information, Plaintiff’s

  purported status as a debtor relative to the Subject Debts, and the amount of

  the Subject Debts to Defendant’s letter vendor constitutes a "communication"

  within the meaning of Section 1692a(2), which defines “communication” as "the

  conveying of information regarding a debt directly or indirectly to any person

  through any medium." 15 U.S.C. § 1692a(2).


                                            11
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 12 of 35




        52.   Defendant’s use of a third-party letter vendor to merge Plaintiff’s

  demographic data and status as a debtor into Defendant’s form collection letters

  for the purpose of printing and mailing the MCM’s Collection Letters to Plaintiff

  violated Section 1692c(b).

        53.   Debt collectors like MCM are susceptible to data breaches.

        54.   For example, a March 11, 2021 press-release issued by New York

  Attorney General Letitia James detailed an incident involving a debt collector

  where the personal information of up to 21 million individuals were impacted by

  a data breach involving a debt collector:

           New York Attorney General Letitia James today announced an agreement
           between a bipartisan coalition of 41 attorneys general from around the
           nation and the Westchester County debt collection agency Retrieval‐Masters
           Creditors Bureau, d/b/a American Medical Collection Agency (AMCA), that
           resolves a multistate investigation into the company’s 2019 data breach. The
           breach exposed the personal information — including Social Security
           numbers, payment card information, and, in some instances, names of
           medical tests and diagnostic codes — of up to 21 million individuals, including
           582,146 New Yorkers. AMCA is based in Elmsford, New York and specializes in
           small‐balance medical‐debt collection, primarily for laboratories and medical
           testing facilities.

           “If companies are going to manage New Yorkers’ personal information, they
           must make every effort to protect that information,” said Attorney General
           James. “But AMCA’s security failures resulted in 21 million Americans having
           their data illegally accessed. I am committed to protecting New Yorkers’
           personal data and will not hesitate to hold companies accountable when they
           fail to safeguard that information. Today’s agreement ensures that the
           company has the appropriate security and incident response plan in place so
           that a failure like this does not take place again.”

  https://ag.ny.gov/press-release/2021/attorney-general-james-holds-
  american-medical-collection-agency-responsible-2019

        55.   The impact of the AMCA data breach was widespread. According to

  an SEC filing submitted by Laboratory Corporation of America Holdings

                                               12
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 13 of 35




  (“LabCorp”), the AMCA data breach impacted approximately 200,000 consumers

  who received laboratory services from Quest Diagnostics, an affiliate of LabCorp:

           In response to questions it has received, LabCorp® (NYSE: LH) announced that
           it has been notified by Retrieval‐Masters Creditors Bureau, Inc. d/b/a
           American Medical Collection Agency (AMCA) about unauthorized activity on
           AMCA’s web payment page (the AMCA Incident). According to AMCA, this
           activity occurred between August 1, 2018, and March 30, 2019. AMCA is an
           external collection agency used by LabCorp and other healthcare companies.
           LabCorp has referred approximately 7.7 million consumers to AMCA whose
           data was stored in the affected AMCA system. AMCA’s affected system
           included information provided by LabCorp. That information could include
           first and last name, date of birth, address, phone, date of service, provider,
           and balance information. AMCA’s affected system also included credit card or
           bank account information that was provided by the consumer to AMCA (for
           those who sought to pay their balance). LabCorp provided no ordered test,
           laboratory results, or diagnostic information to AMCA. AMCA has advised
           LabCorp that Social Security Numbers and insurance identification information
           are not stored or maintained for LabCorp consumers.

           AMCA has informed LabCorp that it is in the process of sending notices to
           approximately 200,000 LabCorp consumers whose credit card or bank account
           information may have been accessed. AMCA has not yet provided LabCorp a
           list of the affected LabCorp consumers or more specific information about
           them.

           AMCA has indicated that it is continuing to investigate this incident and has
           taken steps to increase the security of its systems, processes, and data.
           LabCorp takes data security very seriously, including the security of data
           handled by vendors. AMCA has informed LabCorp that it intends to provide
           the approximately 200,000 affected LabCorp consumers with more specific
           information about the AMCA Incident, in addition to offering them identity
           protection and credit monitoring services for 24 months. LabCorp is working
           closely with AMCA to obtain more information and to take additional steps as
           may be appropriate once more is known about the AMCA Incident.

           In response to initial notification of the AMCA Incident, LabCorp ceased
           sending new collection requests to AMCA and stopped AMCA from continuing
           to work on any pending collection requests involving LabCorp consumers.

  https://www.sec.gov/Archives/edgar/data/920148/0001193125191650

  91/d757830d8k.htm

                                              13
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 14 of 35




           56.     As recognized by Brian McMananmon, President and CEO of TECH

  LOCK, Inc., the AMCA data breach was undetected for eight (8) months:

               The breach of AMCA demonstrates receivables management firms, and the
               sensitive consumer data we are required to manage, are on the radar of
               hackers who continue to become more sophisticated. As hackers become
               more proficient, compliance with key security standards such as PCI DSS or
               HITRUST is only one component of an overall cybersecurity strategy and
               framework. In this instance, the entity that breached AMCA was present and
               undetected for 8 months. To appropriately protect the consumer data with
               which we are entrusted, it requires a strategic security platform that must
               include 24/7/365 monitoring, detection and response resources. This breach
               also demonstrates the importance of requiring partners who access to your
               protected data to undergo a third‐party assessment. The importance of
               implementing a strategic security platform continues to grow as this
               unfortunate breach indicates.

  https://www.revenly.io/blog/large-data-breach-at-healthcare-collection-

  agency

           57.     TECH LOCK, Inc. provides data security for RevSpring, a third-party

  mail vendor that insideARM (a self-described “thought leaders in consumer

  finance, facilitating innovation & collaboration”1) has recognized as a “leading

  provider of consumer receivables communication and payment technologies” of

  the nation’s largest third-party mail vendors for the debt collection industry.”

  https://www.insidearm.com/news/00018587-revspring-raises-the-security-

  certificati/

           58.     A similar medical related data breach involved 45,000 individuals

  where they accounts were subject to collection activities by MiraMed, a Lombard,

  Illinois based accounts receivable agency:



  1
      See, https://www.theiainstitute.com/

                                                 14
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 15 of 35




           Rush System for Health says personal information for about 45,000 patients
           has been compromised.

           The health system disclosed in a financial filing that the data breach, which it
           learned about on Jan. 22, was due to an employee at one of its third‐party
           claims processing vendors sharing a file containing patient information with
           an unauthorized party. While medical history was not disclosed, patient
           names, addresses, Social Security numbers, birth dates and health insurance
           information for those tens of thousands of patients was exposed.

           Hospital spokeswoman Deb Song said today the firm involved is Lombard‐
           based MiraMed, and the breach is considered low risk since no personal
           financial information was disclosed. She added that all patients involved have
           been offered 12 months of identify protection services for free.

  https://www.chicagobusiness.com/health-care/rush-data-breach-exposes-
  45000-patients

        59.   Credit card issuers have also suffered data breaches. For example,

  according to a July 30, 2019 press release issued by the Federal Trade

  Commission (“FTC”), Capital One suffered a data breach involving 100 million

  United                    States                      based                       consumers.

  https://www.consumer.ftc.gov/blog/2019/07/capital-one-data-breach-time-

  check-your-credit-report

        60.   The FTC, in a posting entitled “Buying or selling debts? Steps for

  keeping data secure”, has warned the debt collection industry of the risk of data

  breaches.    https://www.ftc.gov/system/files/documents/plain-language/pdf-

  0202_buying-selling-debt.pdf

        61.   What is worrisome about the widespread use of third-party mail

  vendors by the debt collection industry is that third-party mail vendors perform

  mailing services for a vast majority of the collection industry.




                                               15
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 16 of 35




        62.   MCM’s disclosure of Plaintiff’s personal information and Plaintiff’s

  status as a purported debtor posed a material risk of harm to the privacy

  interests protected by the FDCPA.

        63.   MCM’s disclosures of Plaintiff’s personal information and status as

  a purported debtor to its third-party letter vendor violated Plaintiff’s right to

  privacy that was recognized by Congress when it enacted the FDCPA.

        64.   MCM’s     transmittal   of   Plaintiff’s   personal   information   and

  information identifying the Subject Debts to its letter vendor was not done in an

  attempt to comply with Section 1692b.

        65.   MCM’s disclosure to its letter vendor of Plaintiff’s personal

  information and Plaintiff’s purported status as a person owing the Subject Debts

  violated Section 1692c(b)’s prohibition on disclosure of debtor information to

  third-parties.

        66.   Section 1692c(b) bears a close relationship to a privacy invasion that

  American courts have long recognized as cognizable.

        67.   Congress's judgment indicates that violations of Section 1692c(b)

  constitute a concrete injury.

        68.   As set forth above, MCM’s disclosures to its third-party letter vendor

  (of Plaintiff’s personal information and status as a purported debtor) caused

  Plaintiff to suffer from embarrassment, aggravation and emotional distress.

        69.   Accordingly, Plaintiff has standing to sue MCM for its improper and

  unlawful disclosure of Plaintiff’s personal information and status as a debtor to

  third-party letter vendors.


                                           16
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 17 of 35




        70.   The claims asserted in this Count satisfy the elements of FRCP

  23(a)(1)-(4) as sufficient numerosity exists such that the joinder of all putative

  class members is impracticable. Further, the complained of practices involve

  questions of law or fact common to the class and the claims (and MCM’s potential

  defenses) are typical of the claims or defenses of the class.

        71.   Plaintiff will fairly and adequately protect the interests of the

  proposed class members.

        72.   The claims asserted in this Count satisfy the elements FRCP 23(b)(1)

  because “prosecuting separate actions by or against individual class members

  would create a risk of”:

         (A) inconsistent or varying adjudications with respect to individual class
             members that would establish incompatible standards of conduct for
             the party opposing the class; or

         (B) adjudications with respect to individual class members that, as a
             practical matter, would be dispositive of the interests of the other
             members not parties to the individual adjudications or would
             substantially impair or impede their ability to protect their interests[.]

        73.   Further, the claims asserted in this Count satisfy the elements FRCP

  23(b)(3) because Defendant MCM “has acted or refused to act on grounds that

  apply generally to the class, so that . . . declaratory relief is appropriate

  respecting the class as a whole[.]”

        74.   The claims asserted in this Count satisfy the elements FRCP 23(b)(3)

  because “questions of law or fact common to class members predominate over

  any questions affecting only individual members, and that a class action is

  superior to other available methods for fairly and efficiently adjudicating the

  controversy.”

                                           17
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 18 of 35




       75.   The proposed Citibank N.A. class encompasses:

             (a) all consumers with mailing addresses located within this
             judicial district;
             (b) where Defendant utilized form collection letters for the
             purposes of attempting to collect to a consumer based debt
             allegedly owed in relation to Citibank N.A. branded credit
             cards;
             (c) where Defendant used a third-party letter vendor to
             transmit the collection letters; and
             (d) Defendant’s use of a third-party letter vendor resulted in
             Defendant sending the demographic information of the
             subject consumers as well as their status as alleged debtors
             to the letter vendor in violation of Section 1692c(b) of the
             FDCPA.

       76.   The proposed Credit One Bank, N.A. class encompasses:

             (a) all consumers with mailing addresses located within this
             judicial district;
             (b) where Defendant utilized form collection letters for the
             purposes of attempting to collect to a consumer based debt
             allegedly owed in relation to Credit One Bank, N.A. branded
             credit cards;
             (c) where Defendant used a third-party letter vendor to
             transmit the collection letters; and
             (d) Defendant’s use of a third-party letter vendor resulted in
             Defendant sending the demographic information of the
             subject consumers as well as their status as alleged debtors
             to the letter vendor in violation of Section 1692c(b) of the
             FDCPA.

       77.   The proposed classes are limited to one year prior to the filing of the

  Complaint until such time as Defendant ceases the offending conduct.

       WHEREFORE, Plaintiff RICKY ESPINAL respectfully requests that this

  Honorable Court enter judgment in Plaintiff’s favor (as well as the proposed

  classes) and against Defendant MCM as follows:




                                         18
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 19 of 35




              a. Declaring that the practices complained of herein are
                 unlawful;

              b. Appointing Plaintiff as class representative to the above
                 defined classes;

              c. Awarding Plaintiff up to $1,000 in statutory damages as
                 provided by 15 U.S.C. § 1692k(a)(2)(A);

              d. Awarding class members actual and statutory damages as
                 provided by 15 U.S.C. § 1692k(a)(2)(B);

              e. Awarding Plaintiff actual damages as provided by 15 U.S.C.
                 §1692k(a)(1);

              f. Awarding Plaintiff costs and reasonable attorney’s fees as
                 provided under 15 U.S.C. §1692k(a)(3).



   COUNT II – Class Action Based Violations of §§ 1692e, e(2)(A), and e(10)

        78.   Plaintiff RICKY ESPINAL repeats and re-alleges Paragraphs 14-30 as

  though fully set forth.

        79.   In order to gain a competitive advantage over other debt collectors,

  and in defiance of the prohibitions set forth by Section 1692f(8) of the FDCPA,

  MCM caused form collection letters to be mailed to consumers like Plaintiff where

  the subject envelopes are marked with the words “TIME SENSITIVE

  DOCUMENT” or “Extremely Urgent”.

        80.   The competitive advantage that MCM gains by using envelopes

  marked with the words “TIME SENSITIVE DOCUMENT” or Extremely Urgent

  is that Defendant knows that consumers are more likely to open the envelopes

  marked with these words than plain envelopes that do not contain these words.




                                         19
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 20 of 35




        81.   MCM knows that by enclosing collection letters inside of envelopes

  marked with the words “TIME SENSITIVE DOCUMENT” or Extremely Urgent,

  consumers are more likely read the enclosed letter and pay the subject debt –

  than if the letter was sent in a plain envelope.

        82.   MCM knows that by enclosing collection letters inside of envelopes

  marked with the words “TIME SENSITIVE DOCUMENT” or “Extremely

  Urgent”, consumers are more likely read the enclosed letter and call Defendant

  regarding the consumer’s debt.

        83.   For example, MCM’s Collection Letters informed Plaintiff that he

  could only take advantage of a certain discounted payment option if Plaintiff

  called a designated telephone number.

        84.   MCM knows that enclosing collection letters inside of envelopes

  marked with the words “TIME SENSITIVE DOCUMENT” or “Extremely Urgent”

  leads to increased connections with consumers in comparison to when MCM

  caused collection letters to be mailed inside of plain envelopes.

        85.   MCM has determined that it collects more money from consumers

  when it sends letters enclosed within envelopes marked with the words, “TIME

  SENSITIVE DOCUMENT” or “Extremely Urgent” in comparison to when MCM

  caused collection letters to be mailed inside of plain envelopes.

        86.   MCM has determined that it collects more money from consumers

  when it sends letters enclosed within envelopes marked with the words, “TIME

  SENSITIVE DOCUMENT” or “Extremely Urgent” notwithstanding the fact that

  Section 1692f(8) of the FDCPA prohibits this type of wording.


                                          20
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 21 of 35




        87.    As discussed above, MCM has caused numerous Collection Letters

  to be sent to Plaintiff in an attempt to collection the Subject Debt.

        88.    At least one of MCM’s Collection Letters was mailed to Plaintiff inside

  of an envelope that contained the words “TIME SENSITIVE DOCUMENT” on its

  exterior in bold font.

        89.    At least one of MCM’s Collection Letters was mailed to Plaintiff inside

  of an envelope that contained the words “Extremely Urgent” on its exterior in

  bold blue colored font.

        90.    When Plaintiff observed the words “TIME SENSITIVE DOCUMENT”

  and “Extremely Urgent”, Plaintiff’s attention was immediately drawn to these

  words.

        91.    Reading      the   words   “TIME   SENSITIVE      DOCUMENT”        and

  “Extremely Urgent” caused Plaintiff to worry about the contents of the enclosed

  letters, as Plaintiff was concerned about the so-called “time sensitive” and/or

  “Extremely Urgent” nature of the enclosed Collection Letters.

        92.    As a result of the reading the words “TIME                 SENSITIVE

  DOCUMENT” and “Extremely Urgent” on each envelope, Plaintiff immediately

  opened the Collection Letters to determine why Defendant designated the

  enclosed letters as being “time sensitive” and “Extremely Urgent.”

        93.    Plaintiff’s response was consistent with MCM’s intentions.

        94.    After Plaintiff opened each of the subject envelopes, Plaintiff became

  frustrated and distressed because Plaintiff did not understand how the words of

  the enclosed letters were more or less “time sensitive” and/or “Extremely


                                           21
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 22 of 35




  Urgent” than other collections letters that were mailed to Plaintiff inside of plain

  envelopes.

        95.    To embarrass Plaintiff and cause Plaintiff to pay the Subject Debt,

  MCM used the words “TIME SENSITIVE DOCUMENT” and “Extremely Urgent”

  on the subject envelopes because it knew that third parties would recognize

  Defendant’s return address and understand that the enclosed letters related to

  discharged debts.

        96.    In reality, none of MCM’s Collection Letters contained truly “time

  sensitive” or “Extremely Urgent” materials or disclosures because it is MCM’s

  practice to continually offer similar discounted payment options – but this was

  not immediately known to Plaintiff when Plaintiff read the envelopes or the

  enclosed letters.

        97.    For example, certain of MCM’s Collection Letters identified

  discounted payment options where the same or similar discounted payment

  options were identified.

        98.    As set forth above and below, Plaintiff was subjected to deceptive

  and misleading conduct by MCM, which materially impacted and shaped

  Plaintiff’s reaction and course of conduct in response to MCM’s collection efforts.

        99.    MCM’s unlawful use of the words “TIME SENSITIVE DOCUMENT”

  and “Extremely Urgent”” on its envelopes created a false sense of urgency for

  Plaintiff, who was struggling to pay down Plaintiff’s debts after encountering

  financial difficulties beyond Plaintiff’s control.




                                            22
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 23 of 35




        100. Further, MCM’s unlawful use of the words “TIME SENSITIVE

  DOCUMENT” and “Extremely Urgent”” on its envelopes caused third parties to

  realize that Plaintiff owed money to a debt collector where the envelope, based

  upon the specific words chosen by Defendant, informed third parties that

  Plaintiff owed a debt that was allegedly “time sensitive” or “Extremely Urgent”

  in nature.

        101. As a result of Defendant using the words “TIME SENSITIVE

  DOCUMENT” and “Extremely Urgent””, on more than one occasion, Plaintiff

  attempted to collect funds necessary to pay down the Subject Debts – at the

  expense of not paying down a debt that was truly more “time sensitive” or

  “Urgent” than the Subject Debts.

        102. MCM’s conduct also posed a material risk of harm to the interests

  protected by the FDCPA, including Plaintiff’s interest in receiving truthful and

  accurate information regarding MCM’s attempts to collect the Subject Debts

  without confusing Plaintiff and others like him with so-called “time sensitive”

  and “Extremely Urgent” warnings on the envelopes used to mail the subject

  Collection Letters.

        103. MCM’s conduct also violated one of the FDCPA’s identified interests

  in ensuring that otherwise compliant debt collectors are not disadvantaged in

  the marketplace through unlawful conduct.

        104. Defendant’s actions only served to stress out and embarrass Plaintiff

  and force Plaintiff to open the subject envelopes to increase the likelihood with

  which MCM would be able to obtain payment from Plaintiff.


                                         23
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 24 of 35




        105. As a result of MCM’s purposeful and knowing conduct, Plaintiff

  suffered concrete harm as a result of MCM’s actions, in the form of confusion,

  aggravation, embarrassment and emotional distress.

        106. Defendant violated §1692e when it used deceptive means to collect

  and/or attempt to collect the Subject Debts. It was deceptive for Defendant to

  mark envelopes containing MCM’s Collections Letters with the words “TIME

  SENSITIVE DOCUMENT” and “Extremely Urgent” printed on an envelope

  containing a collection letter that was not inherently time-sensitive in nature.

        107. Section 1692e(2) of the FDCPA prohibits a debt collector from

  engaging in any “false representation of – (A) the character, amount or legal

  status of any debt[.]”

        108. In violation of Section 1692e(2)(A), Defendant engaged in a “false

  representation”   regarding the character, amount and/or legal status of the

  Subject Debts when it included the words “TIME SENSITIVE DOCUMENT” and

  “Extremely Urgent” on envelopes that were used to mail MCM’s Collection

  Letters to Plaintiff - were MCM’s Collection Letters not inherently time-sensitive

  or “Extremely Urgent” in nature.

        109. For the above reasons, Defendant’s practice of using envelopes

  marked with the words “TIME SENSITIVE DOCUMENT” and “Extremely

  Urgent” constituted a false representation - in conjunction with MCM’s

  Collection Letters – where the contents of letters were not inherently time-

  sensitive in nature or “Extremely Urgent” in nature.




                                          24
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 25 of 35




        110. Because MCM’s Collection Letters were not inherently time-sensitive

  or “Extremely Urgent” in nature, Defendant’s transmission of the Collection

  Letters in this manner violated § 1692e(2)(A).

        111. Section §1692e(10) prohibits a debt collector from using “any false,

  deceptive, or misleading representation or means in connection with the

  collection of any debt.”

        112. Defendant violated § 1692e(10) when it used deceptive means to

  collect and/or attempt to collect the Subject Debts by and through causing

  MCM’s Collection Letters to be mailed inside of envelopes marked with the words

  “TIME SENSITIVE DOCUMENT” and “Extremely Urgent” where the contents

  of MCM’s Collection Letters were not inherently “time-sensitive” or “Extremely

  Urgent” in nature.

        113. The FDCPA specifically prohibits debt collectors from including this

  type of language on its envelopes, thus Defendant acted deceptively by including

  it in clear violation of the FDCPA.

        114. For the above reasons, MCM’s practice of using envelopes marked

  with the words “TIME SENSITIVE DOCUMENT” and “Extremely Urgent”

  violated §§ 1692e, e(2)(A), and e(10) because MCM’s practice constituted a false,

  deceptive, and/or misleading representation or means in connection with the

  collection of the Subject Debts where MCM’s enclosed Collection Letters were not

  inherently “time-sensitive” or “Extremely Urgent” in nature.




                                         25
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 26 of 35




        115. In particular, many of MCM’s Collection Letters served to alarm

  Plaintiff where certain Collection Letters suggested that Plaintiff would be sued

  if he did not pay off the Subject Debts.

        116. At various times, MCM sent mixed messages to Plaintiff regarding

  the threats of litigation where identical or similar threats of litigation were

  conveyed to Plaintiff inside of envelopes that did not contain the words “TIME

  SENSITIVE DOCUMENT” or “Extremely Urgent”.

        117. Plaintiff has standing to assert the violations of the FDCPA asserted

  in this Complaint where MCM’s unlawful collection activities pressured Plaintiff

  into paying off the Subject Debts.

        118. As described above, Plaintiff has suffered actual damages and

  cognizable emotional distress resulting from the complained of conduct.

        119. Further, even after Plaintiff agreed to pay off the Subject Debts,

  Defendant continued to send him Collection Letters that threatened to sue

  Plaintiff for non-payment.

        120. The claims asserted in this Count satisfy the elements of FRCP

  23(a)(1)-(4) as sufficient numerosity exists such that the joinder of all putative

  class members is impracticable. Further, and the complained of practices involve

  questions of law or fact common to the class and the claims (and MCM’s potential

  defenses) are typical of the claims or defenses of the class.

        121. Plaintiff will fairly and adequately protect the interests of the

  proposed class members.




                                             26
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 27 of 35




        122. The claims asserted in this Count satisfy the elements FRCP 23(b)(1)

  because “prosecuting separate actions by or against individual class members

  would create a risk of”:

           A. inconsistent or varying adjudications with respect to
              individual class members that would establish incompatible
              standards of conduct for the party opposing the class; or

           B. adjudications with respect to individual class members that,
              as a practical matter, would be dispositive of the interests of
              the other members not parties to the individual adjudications
              or would substantially impair or impede their ability to protect
              their interests[.]

        123. Further, the claims asserted in this Count satisfy the elements FRCP

  23(b)(3) because Defendant MCM “has acted or refused to act on grounds that

  apply generally to the class, so that . . . declaratory relief is appropriate

  respecting the class as a whole[.]”

        124. The claims asserted in this Count satisfy the elements FRCP 23(b)(3)

  because “questions of law or fact common to class members predominate over

  any questions affecting only individual members, and that a class action is

  superior to other available methods for fairly and efficiently adjudicating the

  controversy.”

        125. The proposed Citibank N.A. class encompasses:

              (a) all consumers with mailing addresses located within this
              judicial district;
              (b) where Defendant utilized form collection letters for the
              purposes of attempting to collect to a consumer based debt
              allegedly owed in relation to Citibank N.A. branded credit
              cards; and
              (c) where Defendant caused the collection letters to be mailed
              inside of envelopes marked with the words “TIME SENSITIVE
              DOCUMENT” or “Extremely Urgent”.

                                         27
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 28 of 35




        126. The proposed Credit One Bank, N.A. class encompasses:

              (a) all consumers with mailing addresses located within this
              judicial district;
              (b) where Defendant utilized form collection letters for the
              purposes of attempting to collect to a consumer based debt
              allegedly owed in relation to Credit One Bank, N.A. branded
              credit cards; and
              (c) where Defendant caused the collection letters to be mailed
              inside of envelopes marked with the words “TIME SENSITIVE
              DOCUMENT” or “Extremely Urgent”.

        127. The proposed classes are limited to one year prior to the filing of the

  Complaint until such time as Defendant ceases the offending conduct.

         WHEREFORE, Plaintiff RICKY ESPINAL respectfully requests that this

  Honorable Court enter judgment in Plaintiff’s favor (as well as the proposed class

  members) and against Defendant MCM as follows:

              a. Declaring that the practices complained of herein are unlawful
                 and violate the aforementioned bodies of law;

              b. Appointing Plaintiff as class representative to the above defined
                 classes;

              c. Awarding Plaintiff statutory damages of $1,000.00 as provided
                 under 15 U.S.C. §1692k(a)(2)(A);

              d. Awarding Plaintiff actual damages as provided by 15 U.S.C.
                 §1692k(a)(1);

              e. Awarding class members actual and statutory damages as
                 provided by 15 U.S.C. § 1692k(a)(2)(B); and

              f. Awarding Plaintiff costs and reasonable attorney fees as provided
                 under 15 U.S.C. §1692k(a)(3).


     COUNT III – Class Action Based Violations of §§ 1692f and f(8) of the
                                   FDCPA



                                          28
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 29 of 35




           128. Plaintiff RICKY ESPINAL repeats and re-alleges Paragraphs 14-30

  and 79-116 as though fully set forth.

           129. Section 1692f of the FDCPA provides that “[a] debt collector may not

  use unfair or unconscionable means to collect or attempt to collect any debt.”

           130. Section 1692f(8) of the FDCPA expressly prohibits debt collectors

  from “[u]sing any language or symbol, other than the debt collector’s address, on

  any envelope when communicating with a consumer” by mail.

           131. Congress's judgment indicates that violations of Section 1692f(8)

  constitute a concrete injury.

           132. Further, Section 1692f(8) bears a close relationship to a privacy

  invasion that American courts have long recognized as cognizable.

           133. As discussed above in Count II, MCM attempted to collect the

  Subject     Debts   by   purposefully   causing   the   words   “TIME   SENSITIVE

  DOCUMENT” and “Extremely Urgent” to be printed on the envelopes that were

  used to mail MCM’s Collection Letters where the subject Collection Letters did

  not truly contain any “time sensitive” and/or “Extremely Urgent” payment

  dates.

           134. As discussed above in Count II, MCM attempted to collect the

  Subject     Debts   by   purposefully   causing   the   words   “TIME   SENSITIVE

  DOCUMENT” and “Extremely Urgent” to be printed on the envelopes that were

  used to mail MCM’s Collection Letters where the subject Collection Letters did

  not truly contain any “time sensitive” and/or “Extremely Urgent” messages tied

  to any real deadline(s).


                                            29
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 30 of 35




        135. MCM’s use of the subject envelopes in conjunction with mailing the

  subject Collection Letters to Plaintiff in an attempt to collect the Subject Debts

  violated 15 U.S.C. § 1692f.

        136. MCM’s use of the subject envelopes in conjunction with mailing the

  subject Collection Letters to Plaintiff in an attempt to collect the Subject Debts

  violated 15 U.S.C. § 1692f(8).

        137. As discussed above in Count II, MCM’s use of the subject envelopes

  harmed Plaintiff and entitle Plaintiff to receive statutory damages.

        138. Further, as described above, Plaintiff has suffered actual damages

  and cognizable emotional distress resulting from the complained of conduct.

        139. In particular, many of MCM’s Collection Letters served to alarm

  Plaintiff where certain Collection Letters suggested that Plaintiff would be sued

  if he did not pay off the Subject Debts.

        140. At various times, MCM sent mixed messages to Plaintiff regarding

  the threats of litigation where identical or similar threats of litigation were

  conveyed to Plaintiff inside of envelopes that did not contain the words “TIME

  SENSITIVE DOCUMENT” or “Extremely Urgent”.

        141. Plaintiff has standing to assert the violations of the FDCPA asserted

  in this Complaint where MCM’s unlawful collection activities pressured Plaintiff

  into paying off the Subject Debts.

        142. Further, even after Plaintiff agreed to pay off the Subject Debts,

  Defendant continued to send him Collection Letters that threatened to sue

  Plaintiff for non-payment.


                                             30
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 31 of 35




        143. The claims asserted in this Count satisfy the elements of FRCP

  23(a)(1)-(4) as sufficient numerosity exists such that the joinder of all putative

  class members is impracticable. Further, and the complained of practices involve

  questions of law or fact common to the class and the claims (and MCM’s potential

  defenses) are typical of the claims or defenses of the class.

        144. Plaintiff will fairly and adequately protect the interests of the

  proposed class members.

        145. The claims asserted in this Count satisfy the elements FRCP 23(b)(1)

  because “prosecuting separate actions by or against individual class members

  would create a risk of”:

              B.    inconsistent or varying adjudications with respect to
              individual class members that would establish incompatible
              standards of conduct for the party opposing the class; or

              C.     adjudications with respect to individual class members
              that, as a practical matter, would be dispositive of the
              interests of the other members not parties to the individual
              adjudications or would substantially impair or impede their
              ability to protect their interests[.]

        146. Further, the claims asserted in this Count satisfy the elements FRCP

  23(b)(3) because Defendant MCM “has acted or refused to act on grounds that

  apply generally to the class, so that . . . declaratory relief is appropriate

  respecting the class as a whole[.]”

        147. The claims asserted in this Count satisfy the elements FRCP 23(b)(3)

  because “questions of law or fact common to class members predominate over

  any questions affecting only individual members, and that a class action is




                                          31
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 32 of 35




  superior to other available methods for fairly and efficiently adjudicating the

  controversy.”

        148. The proposed Citibank N.A. class encompasses:

              (a) all consumers with mailing addresses located within this
              judicial district;
              (b) where Defendant utilized form collection letters for the
              purposes of attempting to collect to a consumer based debt
              allegedly owed in relation to Citibank N.A. branded credit
              cards; and
              (c) where Defendant caused the collection letters to be mailed
              inside of envelopes marked with the words “TIME SENSITIVE
              DOCUMENT” or “Extremely Urgent” where Defendant used
              a third-party letter vendor to transmit the collection letters.


        149. The proposed Credit One Bank, N.A. class encompasses:

              (a) all consumers with mailing addresses located within this
              judicial district;
              (b) where Defendant utilized form collection letters for the
              purposes of attempting to collect to a consumer based debt
              allegedly owed in relation to Credit One Bank, N.A. branded
              credit cards; and
              (c) where Defendant caused the collection letters to be mailed
              inside of envelopes marked with the words “TIME SENSITIVE
              DOCUMENT” or “Extremely Urgent”.
        144. The proposed classes are limited to one year prior to the filing

  of the Complaint until such time as Defendant ceases the offending

  conduct.

        WHEREFORE, Plaintiff RICKY ESPINAL respectfully requests that this

  Honorable Court enter judgment in Plaintiff’s favor (as well as the proposed class

  members) and against Defendant MCM as follows:

              a. Declaring that the practices complained of herein are unlawful
                 and violate the aforementioned bodies of law;


                                          32
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 33 of 35




              b. Appointing Plaintiff as class representative to the above defined
                 classes;

              c. Awarding Plaintiff statutory damages of $1,000.00 as provided
                 under 15 U.S.C. §1692k(a)(2)(A);

              d. Awarding Plaintiff actual damages as provided by 15 U.S.C.
                 §1692k(a)(1);

              e. Awarding class members actual and statutory damages as
                 provided by 15 U.S.C. § 1692k(a)(2)(B); and

              f. Awarding Plaintiff costs and reasonable attorney fees as provided
                 under 15 U.S.C. §1692k(a)(3).


   COUNT IV – Individual Action For Violations of §§ 1692e & 1692f of the
                                  FDCPA

        150. Plaintiff RICKY ESPINAL repeats and re-alleges Paragraphs 14-30

  and 79-116 as though fully set forth.

        151. Section 1692e provides that “[a] debt collector may not use any false,

  deceptive, or misleading representation or means in connection with the

  collection of any debt.”

        152. Section 1692e(2)(A) prohibits debt collectors from making a “false

  representation of . . . the character, amount or legal status of any debt” during

  the collection of any consumer debt.

        153. Section 1692e(10) which prohibits debt collectors from using “any

  false representation or deceptive means to collect or attempt to collect any debt

  or to obtain information concerning a consumer.”

        154. Section 1692f of the FDCPA provides that “[a] debt collector may not

  use unfair or unconscionable means to collect or attempt to collect any debt.”



                                          33
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 34 of 35




        155. Defendant violated Sections 1692e, 1692e(2)(A), 1692e(10) and

  1692f by continuing to send Plaintiff Collection Letters that threatened to sue

  Plaintiff for non-payment after Plaintiff had promised to and began to pay off the

  Subject Debts.

        156. Defendant violated Sections 1692e, 1692e(2)(A), 1692e(10) and

  1692f by continuing to send Plaintiff Collection Letters that threatened to sue

  Plaintiff for non-payment after Plaintiff had promised to and began to pay off the

  Subject Debts where Defendant confusingly, deceptively and misleadingly sent

  threats of litigation to Plaintiff inside of plainly marked envelopes - as well as

  envelopes marked with words “TIME SENSITIVE DOCUMENT” and “Extremely

  Urgent”.

        157. The above conduct caused Plaintiff to suffer severe emotional

  distress over being sued to collect the Subject Debts despite Plaintiff having

  promised to pay off the Subject Debts and in particular after Plaintiff had started

  to pay off the Subject Debts.

        WHEREFORE, Plaintiff RICKY ESPINAL respectfully requests that this

  Honorable Court enter judgment in Plaintiff’s favor (and against Defendant MCM

  as follows:

                a. Declaring that the practices complained of herein are unlawful
                   and violate the aforementioned bodies of law;

                b. Awarding Plaintiff statutory damages of $1,000.00 as provided
                   under 15 U.S.C. §1692k(a)(2)(A);

                c. Awarding Plaintiff actual damages as provided by 15 U.S.C.
                   §1692k(a)(1); and



                                          34
Case 0:21-cv-61419-BB Document 1 Entered on FLSD Docket 07/09/2021 Page 35 of 35




               d. Awarding Plaintiff costs and reasonable attorney fees as provided
                  under 15 U.S.C. §1692k(a)(3).


                             DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff RICKY ESPINAL demands a trial

  by jury of any and all issues in this action so triable of right.



                                                      Respectfully submitted,
                                                      Counsel for Plaintiff Ricky
                                                      Espinal
                                                      /s/ Alejandro E. Figueroa
        Dated:7/9/2021
                                                      Florida Bar No. 1021163
                                                      Sulaiman Law Group, Ltd.
                                                      2500 S. Highland Avenue
                                                      Suite 200
                                                      Lombard, IL 60148
                                                      Phone: (630) 575-8181
                                                      alejandrof@sulaimanlaw.com




                                           35
